Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about July 17, 1997, which upon a fact-finding determination of abuse against respondent father, discharged the subject abused child to the custody of her mother with a final order of protection against the father, unanimously affirmed, without costs.
According the hearing court’s findings, particularly those as to witness credibility, the deference they are due (see, Matter of Irene O., 38 NY2d 776, 777), it is clear that the finding of abuse in this child protective proceeding was supported by the requisite preponderance of the evidence.
The court properly found that it was in the child’s best interests to award custody to the mother.
We have reviewed respondent’s remaining argument and find it unavailing. Concur — Nardelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.